         Case 2:20-cv-00580-RAH-SMD Document 5 Filed 11/16/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

WENDELL LEON MARENO, JR.,                        )
                                                 )
           Plaintiff,                            )
                                                 )
    v.                                           ) CIVIL ACTION NO. 2:20-CV-580-RAH-CSC
                                                 )
WARDEN HENLINE,                                  )
                                                 )
           Defendant.                            )


                                            ORDER

         This case is before the Court on a Recommendation of the Magistrate Judge entered on

October 16, 2020. (Doc. 3.) The Magistrate Judge recommended dismissal for Plaintiff’s failure

to pay an “initial partial filing fee.” A review of the docket, however, reflects Plaintiff failed to

comply with the Court’s directive that he file either the entire $400.00 filing and administrative

fee or an affidavit in support of a motion for leave to proceed in forma pauperis. (Doc. 2.)

Accordingly, upon an independent review of the file and the Recommendation of the Magistrate

Judge, to which being no timely objections have been filed, it is hereby

         ORDERED as follows:

         1. The Recommendation of the Magistrate Judge (Doc. 3) is MODIFIED to reflect that

this case is DISMISSED without prejudice for failure of Plaintiff to comply with the order of the

Court that he either submit the full filing and administrative fee ($400.00) or seek leave to proceed

in forma pauperis;

         2. The Recommendation of the Magistrate Judge (Doc. 3) that this case be DISMISSED

without prejudice for failure of Plaintiff to comply with the orders of the court and to prosecute

this action is ADOPTED as modified.
Case 2:20-cv-00580-RAH-SMD Document 5 Filed 11/16/20 Page 2 of 2




Final Judgment will be entered separately.

DONE, this 16th day of November, 2020.


                                    /s/ R. Austin Huffaker, Jr.
                             R. AUSTIN HUFFAKER, JR.
                             UNITED STATES DISTRICT JUDGE
